PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On July 2, 1979, The Florida Bar filed its Petition alleging:
1. On June 21,1977, the Eleventh Judicial Circuit Grievance Committee “A” filed its report with The Florida Bar finding probable cause in the above styled matter. In that report, the committee found that respondent filed suit in behalf of a client, and thereafter, in December of 1976, a motion to dismiss was filed because respondent failed to take any action to prosecute his client’s case for one year. The motion to dismiss was granted. Although respondent attempted to reverse or set aside the dismissal of his client’s claim, he was unsuccessful in doing so. In fact, his appeal to the Third District Court of Appeals was dismissed as untimely.
2. In March of 1979, respondent expressed an interest in entering a plea in this matter and thereafter, on June 5, 1979, respondent submitted to The Florida Bar his Conditional Guilty Plea. In his plea the respondent agrees to a thirty day suspension from the practice of law to be published in the Southern Reporter. By his plea, at the end of the thirty day suspension respondent shall be automatically reinstated.
3. By his plea, Mr. Baccus admitted that he neglected a legal matter entrusted to him.
4. On or about June 25, 1979, the Executive Committee of The Florida Bar voted to approve the Conditional Plea for Consent Judgment for a thirty day suspension with automatic reinstatement.
The Petition for Approval of Conditional Guilty Plea is granted, and Respondent, James A. Baccus, is hereby suspended from the practice of law for thirty (30) days, effective July 1, 1979, with automatic rein*6statement. This opinion is to be published in Southern Reporter.
Costs in the amount of $220.90 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON and ALDERMAN, JJ., concur.